Citation Nr: 1025501	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  10-05 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for prostate cancer, 
evaluated as 20 percent disabling prior to January 3, 2008, and 
to a 60 percent evaluation from January 3, 2008.  

2.  Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

William Alan Nelson II, General Attorney


INTRODUCTION

The Veteran had active service from September 1963 to September 
1965 and January 1978 to March 1993.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from multiple rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  The issue of entitlement to an increased rating for 
prostate cancer was previously before the Board and was returned 
for additional development in November 2007.  

During the course of the requested development, a rating decision 
dated in February 2008, increased the evaluation for prostate 
cancer from 20 percent to 60 percent, effective January 3, 2008.  
Since the Veteran did not express satisfaction with the 60 
percent evaluation, and that rating decision clearly did not 
satisfy the Veteran's disagreement with the 20 percent evaluation 
assigned prior to January 3, 2008, this issue remains in 
appellate status and the board has recharacterized the issue as 
set forth on the title page of this decision.  

The Board notes that the Veteran's February 2009 VA Form 21-4138 
indicates that he is claiming entitlement to an effective date 
earlier than June 5, 2006, for the grant of service connection 
for tinnitus.  This claim was not adjudicated by the RO, and is 
thus not before the Board for appellate consideration.  
Therefore, the issue is referred back to the RO for appropriate 
action.
 
The Veteran in the instant case has elected to participate in the 
Expedited Claims Adjudication (ECA) Initiative.  See ECA 
Agreement and Waiver of Rights, dated May 26, 2009.  The ECA is a 
pilot program designed to expedite the processing of claims and 
appeals by obtaining claimants' waivers of certain statutory and 
regulatory response periods, and by utilizing the Board's 
statutory authority to pre-screen cases to determine the adequacy 
of the record for decisional purposes.  The case has been 
processed under regulations governing the ECA.  See 38 C.F.R. §§ 
20.1500-20.1510 (2009).  


REMAND

A preliminary review of the record discloses a need for further 
development prior to final appellate review.  In this regard, the 
Board is of the opinion that there is additional evidentiary 
development that needs to be done.

The record indicates that the Veteran has applied for Social 
Security Administration (SSA) disability benefits.  Specifically, 
the Veteran testified that he is currently receiving SSA benefits 
based on disability, and more specifically his service connected 
disabilities.  See Hearing Transcript at 12.  However, there is 
no indication in the file that VA requested any records from SSA.  
VA has a duty to obtain SSA records when they may be relevant to 
a Veteran's claim.  See Voerth v. West, 13 Vet. App. 117, 121 
(1999); Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).  As such, the RO 
should contact the SSA and obtain and associate with the claims 
file copies of the Veteran's records regarding SSA benefits, 
including the complete medical records upon which any decision 
was based.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c)(2) (2009).

The Veteran also indicates that he reports that he retired from 
the United States Postal Service because of his service connected 
disabiities.  See Hearing Transcript at 9.  Again the record does 
not reflect that VA has made any attempt to procure these 
records.  VA must attempt to obtain these records.  38 C.F.R. § 
3.159(c)(2) (2009).  

With respect to the claim for an increased evaluation for 
prostate cancer, this issue was remanded by the Board in November 
2007.  In a February 2008 rating decision, the RO granted a 60 
percent evaluation for the Veteran's prostate cancer, effective 
January 3, 2008, and continued the 20 percent evaluation in 
effect prior to that date.  Because this was not a full grant of 
benefits, the RO should have issued a Supplemental Statement of 
the Case with respect to this issue.  

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  Accordingly, this case is 
REMANDED for the following action:

1.  The RO/AMC should obtain and associate 
with the claims file a copy of any written 
decision concerning the Veteran's claim for 
disability benefits from the Social 
Security Administration and copies of any 
medical records utilized in reaching that 
decision.

2.  The RO/AMC should obtain and associate 
with the claims file a copy of any written 
decision concerning the Veteran's claim for 
disability retirement benefits from the 
United States Postal Service and/or the 
U.S. Office of Personnel Management and 
copies of any medical records utilized in 
reaching that decision.

3.  The RO/AMC should issue a Supplement 
Statement of the Case with respect to the 
issue of entitlement to an increased rating 
for prostate cancer, evaluated as 20 
percent disabling prior to January 3, 2008, 
and to a 60 percent evaluation from January 
3, 2008 based on the evidence associated 
with the claim file subsequent to the 
Board's prior decision in this case in 
November 2007.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence.  If the claim for a total disability rating based on 
individual unemployability due to service connected disabilities 
is not granted, the Veteran and his representative should be 
furnished a Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is returned 
to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



